Title: To George Washington from Richard Peters, 27 June 1788
From: Peters, Richard
To: Washington, George



Dr Sir
Belmont [Pa.] June 27. 1788

On my Arrival from an annual Tour my Affairs compel me to take over the Susquahanna I have the Honour of your Letter of the 8th inst. The Crops in the western Country as fine as ever I saw them but those within 40 or 50 Miles of Philadelphia execrably bad, owing to the Snows not having covered them in the Winter added to a bad Stile of farming which too commonly prevails. My Grain is among the best I have seen on this Side Susquahanna tho’ inferior to what I have had & indeed it is but a middling Crop. The Winter has injured it exceedingly. Among the best of it are those Parts which grow on the green manured Ground. I mention this as you say you are about making an Experiment in this Way. I am entirely satisfied of its Efficacy having tried it many Years. Be sure to give your Fallow Time enough for the Buckwheat &c. not only to rot but complete its Fermentation which it will do according to Weather in a Period of from 2 to 3 Weeks.
The Mode of cultivating the Disette, I had the Pleasure to communicate to you, does not direct the cutting off the Leaves & I have never followed it tho’ I have seen such a Direction somewhere which may also possibly have fallen into your Hands. The Leaves of the Plant taken from the Seed Bed generally perish on transplanting which at first alarmed me; but a new Vegetation commences from the Heart of the Root & after this I have never found these Plants delicate or troublesome. They are the surest Crop I know. I am yet in Hopes your polled Roots will recover as I know their Hardiness. I am inclined to think the Roots may be raized to a larger Size in the Ground the Seed is dropped in. I believe too this is mentioned by Dr Lettsom as having been

proved by the Experience of a Norfolk Farmer in England who raized them by this Mode to 20 or 25 Pounds. But I never can get my Ground in Order Time enough as our Frosts continue so late. I think your Climate would admit of your practising this Method. I know there are great Disadvantages attendant on transplanting these as well as all tap roots. If the Root gets broken in taking up or if it be doubled in planting it never equals the perfect Roots. You must be careful on this Score in transplanting your Carrots which I believe will do very well, as I have often filled up Vacancies in my Drills by Transplantation from those Parts wherein they stood too thick. You can certainly bring your Ground into better Tilth before the Carrots are transplanted in your Corn Ground than you could by drilling them originally. They must not be disturbed when very young & on this Account I am so frequently pestered with Weeds that I am sick of the Crop. I can raize 3 Rows of Scarcity roots at the same Expence of one of Carrots. Next Year I will either transplant or sow them in Drills in Ridges as I do the Disette. You say you lay yourself out to raize Seed for another Year—Permit me to remind you that the Plants of this Year will not afford you Seed till next Year & unless you have Seed from Plants raized last Year you will have none for next Season. I hope to be able to spare you some.
Notwithstanding my bad Luck with Cabbages I continue to cultivate from one to three Acres annually which at least obliges me to keep my Ground clean & of Consequence meliorated—If you follow the Course you have prescribed for yourself you need not be afraid of sowing Wheat in Clover Lays. It will be so clean that neither mixed Grasses or Weeds will injure your Crop. As to Wheat with us it is pretty near at an End. The Hessian Fly is now within 10 Miles of us & next Year we shall have it lay us all Waste. This seems as great a Curse as the British Army was, if not greater. We could combat their other Hessian Auxiliaries; but this is unconquerable.
The Drill you describe must be better than any I can fix to the Brake. The new one does not please me as well as my first Harrow. I must make the Hoes broader to make it run steadier. I sent the two for you a Month ago to Town & Col. Biddle told me he was waiting for a Conveyance to send them to you. For refreshing Land in good Tilth I know of no Instrument better

than the trowel tined one & yours is much better than mine as I have remedied some Defects in the one I had made from speculation. I will have the Potatoe Cleaner made for you by the Time you will have Occasion to use it.
Altho’ nine States have agreed to our new & most excellent Government I wait with Anxiety to hear of Virginia’s agreeing to adopt it. The Execution of it will be unpleasant if so great a State should withdraw itself from the Confederacy. It will be in vain for us to cultivate our Fields unless better Fences are put round them than our former System of Government afforded. I am with the most sincere & respectful Esteem your obedt Servt

Richard Peters


I have on a small Scale tried your method of planting Corn & potatoes. The Crop is surprizingly promising.

